

117 SRES 107 ATS: Expressing the sense of the Senate relating to the 10th anniversary of the March 11, 2011, earthquake and tsunami in Japan.
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 107IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Hagerty (for himself, Mr. Coons, and Mr. Schatz) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, without amendmentJuly 14, 2021Considered and agreed toRESOLUTIONExpressing the sense of the Senate relating to the 10th anniversary of the March 11, 2011, earthquake and tsunami in Japan.Whereas, at 2:46 p.m. on March 11, 2011, an earthquake initially reported as measuring 8.9 on the Richter scale, the strongest recorded in more than 100 years in Japan, occurred near the Tohoku region of Northeast Japan, 81 miles off the coast from Sendai City;Whereas intense shaking could be felt from Tokyo to Kamaishi, an arc of roughly 360 miles;Whereas the earthquake generated a massive tsunami that caused widespread damage to a swath of the northeast Japanese coastline and traveled across the Pacific Ocean, causing damage to coastal communities as far away as the States of Hawaii, Oregon, and California;Whereas authorities in Japan confirm at least 15,899 deaths from the earthquake and resulting tsunami;Whereas, within minutes of the earthquake, the National Oceanic and Atmospheric Administration alerted emergency workers in the States of Hawaii, California, Oregon, Washington, and Alaska that a potentially catastrophic tsunami was heading toward those States and mobilized the Tsunami Warning System in the Pacific;Whereas the earthquake forced the emergency shutdown of 4 nuclear power facilities in Japan, representing a significant loss of electric generation capacity for Japan and necessitating rolling blackouts in portions of Tokyo;Whereas the earthquake and the resulting tsunami severely damaged the Fukushima Daiichi nuclear power station, precipitating a loss of power for cooling systems at that facility and necessitating emergency measures to prevent serious radiation leakages;Whereas international response to the disaster was swift, with search and rescue teams arriving from the United States, the United Kingdom, Australia, New Zealand, France, and China, among other countries;Whereas the USS Ronald Reagan aircraft carrier and its support vessels were deployed to the earthquake region to participate in search and rescue and relief operations;Whereas elements of the III Marine Expeditionary Force (MEF), a United States Agency for International Development Disaster Assistance Response Team (DART), and other United States military and civilian personnel were deployed to Japan to render aid and help coordinate United States relief efforts;Whereas the United States-Japan alliance is based upon shared values, democratic ideals, free markets, and a mutual respect for human rights, individual liberties, and the rule of law, and is central to the security and prosperity of the entire Indo-Pacific region;Whereas the Self-Defense Forces of Japan have contributed broadly to global security missions, including relief operations following the tsunami in Indonesia in 2005, reconstruction in Iraq from 2004 to 2006, and relief assistance following the earthquake in Haiti in 2010;Whereas Japan is among the most generous donor nations, providing billions of dollars of foreign assistance, including disaster relief, annually to developing countries;Whereas, since 2011, Japan has committed tremendous resources and effort to decommission the Fukushima Daiichi nuclear power station by taking measures on contaminated water and extracting fuel;Whereas, since 2011, Japan has committed tremendous resources and effort to restore the environment in Fukushima Prefecture, in collaboration with the International Atomic Energy Agency, to ensure that citizens can live with peace of mind with safe water and food; andWhereas, 10 years after the earthquake and resulting tsunami, Japan is seeking to host a successful Olympics in Tokyo where the best athletes from across the world can showcase their talents amidst the ongoing global COVID–19 pandemic: Now, therefore, be itThat the Senate—(1)mourns the loss of life resulting from the earthquake and tsunami in Japan on March 11, 2011;(2)expresses its deepest condolences to the families of the victims of the tragedy;(3)expresses its sympathies to the survivors who are still suffering in the aftermath of the natural disaster;(4)commends the Government of Japan for its courageous and professional response to the natural disaster; and(5)supports the efforts already underway by the United States Government, relief agencies, and private citizens to assist the Government and people of Japan with the revitalization efforts in Fukushima Prefecture. 